DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 6/8/21.  Claims 5, 9, 15, 16, and 18 have been canceled.  Claims 1 and 25 have been amended. Claims 1-4, 6-8, 23, and 25 are pending rejection below.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14, 17, and 19-22 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller USPA_20030059929_A1.
1.	Regarding Claims 1-4, 6-8, 23, and 25, Heller discloses methods of making complex structures (Title) such as microelectronic devices comprising a substrate comprising an electrode comprised of metal or semiconductor materials (Claim 15 and paragraph 0039).  Heller discloses that said substrate can be made of silicon or plastic (corresponds to claimed solid substrate limitation of Claims 1 and 3) and comprise a circuit and integrated circuits (Claims 6, 7, and 9) thereby teaching Applicants’ limitations in instant Claims 1 and 4.  Heller further discloses using a coat (corresponds to claimed film of instant Claim 7 and 3-D structure of instant Claim 1) comprised of metal oxide (corresponds to claimed coating of instant Claims 6 and 18) and hydroxyl groups (corresponds to claimed functional group of instant Claim 8) (paragraph 0098).  Heller also discloses using polypeptides (corresponds to claimed polymer of instant Claim 2) (Abstract).  Furthermore, the coatings of Heller would inherently increase the available surface area relative to the solid substrate as is being claimed by Applicants in instant, independent Claim 1.  Heller also discloses using aminosilanes as functional groups (paragraphs 0124, 0216, 0230, Claim 12) and alumina as a substrate (paragraph 0236) as is being claimed in instant Claims 1 and 23.
Heller further discloses a second coat that will expand the surface area and can be made of silicon oxide on a micro scale level, as is being claimed in Claims 1 and 25 (paragraphs 0109, 0111, 0112, 0230, 0231, 0235).
Response to Arguments
Applicant’s arguments, filed 6/8/21, with respect to the rejection(s) of claim(s) 1-4, 6-8, 23, and 25 under Heller in view of Sosnowski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heller.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 15, 2021